Citation Nr: 0735303	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  02-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as a positive purified protein derivative (PPD) test.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1980 to March 
2001.  The Air Force recalled him to active duty in April 
2003 until April 2006, although the exact dates for this 
additional period of service have not been verified.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in relevant part, denied service connection 
for a positive PPD test.  This claim since has been 
recharacterized as for service connection for a pulmonary 
disorder associated with that positive PPD test.

In April 2004, and again in October 2006, the Board remanded 
this case to the RO (via the Appeals Management Center (AMC) 
in Washington, DC) for further development - including to 
comply with the Veterans Claims Assistance Act (VCAA) and for 
a VA examination to determine the proper diagnosis and 
etiology of the claimed pulmonary condition.


FINDING OF FACT

There is insufficient medical evidence to establish the 
veteran currently has a pulmonary disorder to account for his 
positive PPD test in service.


CONCLUSION OF LAW

The veteran does not have a pulmonary disorder from disease 
or injury incurred or aggravated in service or that may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in April 2004, March 2005, November 2006, 
and January 2007 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should "give us 
everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA furnished the veteran a number of compensation 
examinations specifically to determine the proper diagnosis 
and etiology of his claimed pulmonary disorder.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.

Service Connection for a Pulmonary Disorder

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Tuberculosis (active) will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records (SMRs) note that he had 
positive PPD tests in May 1996, February 1997, and September 
1997 - in contrast to all previous PPD tests in service which 
had been negative.  A chest x-ray in February 1997 
also showed pleural scarring.  The SMRs show continued 
monitoring in September 1997, which indicated a consistent, 
if not diminished PPD reaction, and no subsequent mention of 
a related pulmonary disorder.

After the initial Board remand in April 2004, the veteran 
underwent an examination in September 2005 that indicated on 
objective evaluation the lungs were generally clear to 
auscultation with good excursion.  Pulmonary function test 
(PFT) results showed no apparent abnormalities.  Concomitant 
x-rays showed no acute infiltrates or pulmonary effusion, 
although there was mild left apical pleural scarring.  
The clinical impression of the x-ray was mild left apical 
pleural thickening, suggestive of old granulomatous disease.  
An inherited (meaning congenital) abnormality generally 
cannot be service connected according to express 
VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9.  The only 
possible exception is if there is evidence of additional, 
superimposed disability due to aggravation during service of 
the congenital disease, but not defect.  VAOPGCPREC 82-90, 
55Fed Reg. 45,711 (July 18, 1990); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).  There is no such evidence in this 
instance.  Consequently, the diagnosis indicated no clinical 
or diagnostic evidence of any active pulmonary disease.  



After another Board remand in October 2006, the veteran had 
another VA compensation examination to determine the proper 
diagnosis and etiology of any current pulmonary disorder - 
since, for example, the prior notations of old granulomatous 
disease and left apical pleural scarring/thickening could 
have been prodromal indications he now has inactive (albeit 
not active) tuberculosis.  But when examined in February 
2007, on remand, to make this determination, the examiner 
noted no structural damage to the lungs that could be 
associated with pulmonary tuberculosis or any other 
mycobacterial disease.  Concerning this, the examiner 
indicated the veteran's pulmonary function testing (PFT'ing) 
exhibited normal spirometry and further explained, based on a 
comprehensive review of the file and objective clinical 
evaluation, that the veteran had never had any active 
pulmonary disease - and, thus, could not be in an inactive 
stage of a condition he has never had.  The diagnosis was 
positive PPD conversion and latent tuberculosis with no 
active pulmonary disease.

The results of that medical evaluation indicate the veteran 
does not have a pulmonary disorder - active or even 
inactive.  This is perhaps the most fundamental requirement 
for service connection, proof of the presently claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, there simply is none, despite the Board twice 
having the veteran examined on remand specifically for a 
medical opinion to assist in making this determination.

The Board realizes the veteran had active military service 
for at least 21 years and did not have a positive PPD test 
until he traveled to many high-exposure countries in the 
Eastern bloc.  Nevertheless, despite his positive PPD tests, 
he has never received a diagnosis of tuberculosis - again, 
either active or inactive.  A positive PPD test, in and of 
itself, is merely a laboratory finding that may or may not be 
an underlying symptom of a chronic condition, such as active 
or even inactive tuberculosis.  Cf. 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (indicating similar diagnoses of 
hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results rather 
than disabilities, and therefore are not appropriate entities 
for the rating schedule to address).



Since the veteran has not received the requisite diagnosis of 
an underlying disability (tuberculosis, etc.) to account for 
his positive PPD test in service, the positive laboratory 
test results are not indicative of a disability or disease 
incurred during his active military service or that may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

With respect to the veteran's unsubstantiated allegations, a 
layman is generally incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, a pulmonary disorder, e.g., tuberculosis is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to service.  
See Espiritu and Woelhaert v. Nicholson, No. 05-2302 (U.S. 
Vet. App. August 24, 2007).

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there also is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


